
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 217
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2011
			Mrs. Emerson
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Supporting the goals and ideals of Global
		  Child Nutrition Month.
	
	
		Whereas hunger is a political condition and the Nation has
			 the means to end hunger in the United States and around the world;
		Whereas hunger is one of the most devastating, widespread
			 epidemics in the world, affecting nearly 1,000,000,000 people, many of them
			 children;
		Whereas at any given moment, as many as 300,000,000 of the
			 world's children are dealing with poverty and hunger;
		Whereas for some children, hunger may be offset by healthy
			 school meals;
		Whereas according to the United Nations, hunger and
			 malnutrition take the lives of 18,000 children every single day;
		Whereas according to the World Food Program, 130,000,000
			 children do not attend school, and among those who do, most do not receive
			 meals during school hours; and
		Whereas this observance by the Global Child Nutrition
			 Foundation and the many other organizations fighting to end childhood hunger of
			 April as Global Child Nutrition Month provides an opportunity to raise
			 awareness about the solutions to global hunger and poverty and, ultimately to
			 help build momentum in the fight to end the scourge of hunger: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of Global
			 Child Nutrition Month;
			(2)recognizes that
			 food insecurity threatens United States national security;
			(3)recognizes that by
			 combining the will and resources, hunger will no longer set boundaries for
			 learning and achievement;
			(4)recognizes that
			 freeing children from hunger so they may become self-supporting, contributing
			 citizens is a worthy endeavor;
			(5)recognizes that
			 ending hunger is also a positive and productive step toward building a more
			 stable and peaceful world; and
			(6)urges the
			 Administration, working closely with other donor nations, to develop a
			 comprehensive plan that will provide for the expansion of nutrition programs,
			 especially for young children, as part of President Obama's goal to eliminate
			 childhood hunger in the United States by 2015.
			
